Citation Nr: 0514339	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-06 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for migraine headaches 
with allergy, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The appellant had active service from August 1944 to April 
1947, and from January 1950 to September 1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claim was remanded for further 
development in December 2003.  The matter has now been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence and information necessary for disposition of 
the appeal have been obtained. 

2.  A 30 percent rating has been assigned for migraine 
headaches with allergy since 1979.  This rating is protected 
from reduction.

3.  The pertinent evidence on file does not show very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for migraine 
headaches with allergy have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim for an increased rating.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

In the rating decisions, statement of the case and 
supplemental statement of the case, as well as in a June 2004 
VCAA letter, the RO notified the veteran of the evidence and 
information necessary to substantiate his claim, the specific 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit if he did not desire VA to obtain the evidence 
on his behalf.  Further notice was provided pursuant to the 
Board's remand.  Although VA has not specifically requested 
him to submit any pertinent evidence in his possession, it 
has informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for the VA to obtain 
such evidence. The Board is satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in her possession. Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes in accordance with 38 U.S.C.A. § 5103(a) 
and Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004), the 
RO provided the initial notice required under the VCAA in 
June 2004, and readjudicated the veteran's claim in December 
2004. 

The record also reflects that the veteran's service medical 
records and all post-service medical evidence identified by 
the veteran have been obtained. In addition, the veteran has 
been afforded appropriate VA contract examinations. Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim. The Board is also unaware of any such evidence.  
Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3. 

Service connection for migraine headaches was granted by a 
June 1954 rating decision. The veteran's headache disability 
is currently assigned a 30 percent rating under Diagnostic 
Code 8100, for migraine.  The 30 percent rating has been 
assigned since 1979, and is therefore, protected from 
reduction.  Under the applicable criteria, migraine headaches 
are rated based upon their frequency and severity. 

A 50 percent evaluation is warranted for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 

A 30 percent evaluation is warranted for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several month. 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The veteran filed a claim for increased rating in March 2001. 
He complained that his service-connected headaches lasted a 
week at a time, and that all of his treatment for this 
condition was conducted at the Buffalo VA medical center. 

The RO requested and received VA outpatient treatment records 
from Buffalo VA medical center from January 2000 to November 
2004, and from Albany VA medical center from March 2001 to 
December 2004. Although the records reflect treatment for 
various conditions and reveal a history of migraine 
headaches, they do not reflect ongoing treatment for migraine 
headaches.  There is no indication of prescriptions or 
recommendations for bedrest or other treatment for 
prostrating attacks due to headaches.

In various statements, including a June 2001 notice of 
disagreement, the veteran explained that in the past he was 
given medications for his headaches. He indicated that he did 
not go to VA to complain either because medications did not 
help, or he did not have the symptoms at the time of visit. 
He described migraines beginning with flashes, pain, garbled 
speech and blotched vision, followed by general headaches 
that lasted much longer than the migraines. He related days 
of weakness and loss of energy such that he had to lie on the 
couch for most of each day. He indicated marked increase in 
double vision such that watching television or driving was 
impossible, that he had times of severe stuttering and sudden 
impairment of speech and vision, and got shaky and jittery 
for no reason. He maintained that a higher evaluation was 
warranted. 

On March 2001 VA examination, the examiner noted the 
veteran's history of headaches. The veteran described 
headaches associated with flashing lights and diplopia, and a 
dark blotch on his vision that he could not see through. He 
reported that headaches occurred two to three times a week, 
and he occasionally had a week or two without headaches. On 
the average he had six headaches a month. Headaches were 
associated on the left side, with severe pain lasting 10-15 
minutes in which he was completely unable to function, and 
had to lie down. Then the severe headache would subside and a 
generalized headache would follow. This would be too severe 
for him to be able to function, and he would remain in bed 
for the next three to four hours, after which the headaches 
subsided. 

Physical examination was normal. The veteran submitted a 
report of an allergy examination dated in July 1953 showing a 
history of headaches beginning nine months before, and the 
veteran's statements at that time that the attacks come any 
time of day or night, and begin with flashes of light, during 
which his speech is garbled, after which he gets a left 
parietal headache. The examiner noted an impression of a 
well-documented migraine disorder that began in service. 

In various statements, including a March 2005 appellate 
brief, the veteran and his representative argue for a higher 
evaluation.

The Board has reviewed the evidence and finds that the 
objective manifestations in the record do not support the 
veteran's contentions of worsened disability and entitlement 
to an increased rating. There is no objective medical 
evidence, other than the veteran's statements, showing that 
the veteran experiences very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability. There is no evidence of migraines of the 
frequency and severity required for the highest 50 percent 
rating. Although the appellant is competent to report his 
symptoms; he is not a medical professional and his statements 
do not constitute competent medical evidence. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

It is noted that the treatment records obtained do not 
confirm frequent prostrating attacks or other findings 
consistent with a higher rating.  Significantly, it is not 
shown that there is medication provided regularly by the VA.  
Appellant has not provided any diary, calendar, or statements 
from others who may have witnessed the frequency and severity 
of the attacks.  As such, reported competent findings on file 
do not show findings more nearly approximate the higher 50 
percent rating.  
See 38 C.F.R. § 4.7.

The Board has considered evaluating the appellant's migraine 
headache disability under other rating codes such as 38 
C.F.R. § 4.124a, Code 8045, but an evaluation under a rating 
code other than 8100 would not be more beneficial to 
appellant.

The preponderance of the evidence is against a finding that 
the veteran has completely prostrating and prolonged attacks 
productive of severe economic inadaptability. Because the 
evidence is not approximately balanced with regard to this 
issue, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied. 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating higher than 30 percent, for migraine 
headaches with allergy, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


